WR-44,933-07
                                          State of Texas

                                                                               FILED
Gregory C. Angelo, Petitioner
                                                                         20I5JUN2U AM 7:52
     Vs.                                             Cause No.   47376
                                                                            JOANNA STATON
The State of Texas, Defendant
                                                                                "?T COURT
                                                                                        TX

                                  Motion for Leave to File

                                      Out of Time Direct

                                            Appeal


      This Court has Jurisdiction to hear this motion under Tex. R. App. Proc
R. 71; Ver. Ann. Code of Crim- Prqc, Art. 11.07. and the Texas Constitution,

Art- 5§8-                             !                                    RECE1VEI
                                                                         COURT OF CRIMINAL
1. Petitioner has included with this motion-
     A. Amotion to remove his trial Attorney;                                  JUL 0 2 2015
     B. A motion to recuse the trial Judge;
     C. A motion to Quash indictment; and                                'Abel ACOSta, Clerk
2. Petitioner respectfully requests this Court to allow him to go back-in-time, in
order to properly litigate a direct appeal, wherein Petitioner may present issues
according to the dictates of the trial.


      Petitioner prays this Court will grant him leave of Court to file an Out-of-time
Direct Appeal- and any other Justice this Court deems just-


            Regards,             sp

            Gregory C. Angelo 801052
            A. Iluyliej RL 2 Dua Q400 /«?uJ/e&/?*'
            Galium, TX 70D97 ' /*»'"    S***
                               fa/** s,» ^ 7xr- 7iff*3
                                          Certification Of Service

                                                                           L
I,                      ertify thatithe above motion for Out-of-Time Direct Appeal
is TRUE- and has been mailed to this Court, on this^Z" day of J£*/YC201$.


             Regards,         /7

             Gregory C. Angelo